UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 PRINCE EDWARD JONES,

                        Plaintiff,

          v.                                                   Civil Action No. 11-0275 (BAH)
 DISTRICT OF COLUMBIA, et al.,

                        Defendants.



                                     MEMORANDUM OPINION

         On July 6, 2011, the federal defendants filed a motion to dismiss the complaint. In its

July 7, 2011 Order, the Court advised the plaintiff, among other things, of his obligation to file

an opposition or other response to the motion. Further, that Order expressly warned the plaintiff

that, if he failed to file his opposition by August 12, 2011, the Court would treat the motion as

conceded. To date, the plaintiff neither has filed an opposition nor requested additional time to

do so.

         Local Civil Rule 7(b) states: “Within 14 days of the date of service or at such other time

as the Court may direct, an opposing party shall serve and file a memorandum of points and

authorities in opposition to the motion. If such a memorandum is not filed within the prescribed

time, the Court may treat the motion as conceded.” The purpose of this rule is to “is to assist the

district court in maintaining docket control and deciding motions . . . efficiently and effectively.”

FDIC v. Bender, 127 F.3d 58, 67 (D.C. Cir. 1997) (discussing prior Local Rule 108(b)). “The

Court need not provide notice before enforcing the rule or offer a party an opportunity to explain

its failure to comply.” Vemuri v. Napolitano, No. 10-cv-199, 2011 WL 1031344 at *1 (D.D. C.

                                                  1
2011) (citing Fox v. Am. Airlines, 389 F.3d 1291, 1295 (D.C. Cir. 2004)). The “discretion to

enforce this rule lies wholly with the district court.” Bender, 127 F.3d at 68. The D.C. Circuit

reviews the court’s decision to apply Local Rule 7(b) for abuse of discretion, id. at 67, and

“where the district court relies on the absence of a response as a basis for treating the motion as

conceded, [the D.C. Circuit] honor[s] its enforcement of the rule.” Twelve John Does v. District

of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997).

       In view of the plaintiff’s failure to file any response to the federal defendants’ motion to

dismiss the complaint, the Court will treat this motion as conceded.

          An Order accompanies this Memorandum Opinion.

                                                        /s/ Beryl A. Howell
                                                      BERYL A. HOWELL
                                                      United States District Judge
DATE: September 1, 2011




                                                 2